Title: To George Washington from William Fitzhugh, Jr., 24 May 1793
From: Fitzhugh, William Jr.
To: Washington, George



Dear Sir
Baltimore May 24th 1793

My Father desires me to present you his most respectful & affectionate wishes—He begs your acceptance of a China Bowl which may possibly be novel from its size & antiquity—it being much older than himself—It has been very carefully packed up & he hopes it will reach you safe[.] My Father is now here on his way to Washington County—having determined to reside with me near Hagers Town—since the Loss of my Mother—an Event which took place the 24th March last[.] He unites with me in Compliments and best wishes to you Mrs Washington & Family. with perfect respect & regard I am Dr Sir Yr mst obedt & vry huml. Servt

Wm Fitzhugh Junr

